Citation Nr: 0614358	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-35 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left epididymalgia, status post-left epididymal cystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from August 1995 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for left epididymalgia, status post-left epididymal 
cystectomy with a noncompensable evaluation, and the veteran 
appealed.  The Decision Review Officer (DRO) granted a 
compensable evaluation of 10 percent.  The claims file was 
subsequently transferred to the jurisdiction of the Roanoke, 
Virginia RO.

The veteran also appealed a noncompensable evaluation 
assigned for a scar residual, right breast mass excision, for 
which a separate Statement of the Case (SOC) was issued in 
October 2003.  He indicated on his October 2003 substantive 
appeal that he appealed only the issue related to his left 
epididymalgia.  Further, the claims file reflects no evidence 
of a substantive appeal specifically related to the October 
2003 SOC for the breast scar.  Thus, that issue is not before 
the Board and will not be addressed in this decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's left epididymalgia manifests with left 
testicular pain, which is aggravated by running, prolonged 
standing, and sitting in certain positions.

3.  Recurrent symptomatic infection requiring drainage and/or 
frequent hospitalization (greater than two times per year), 
and/or requiring continuous intensive management, has not 
been more nearly approximated.


CONCLUSION OF LAW

The requirements for an initial rating in excess of 10 
percent for left epididymalgia, status post-left epididymal 
cystectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic 
Code 7525, 4.115a (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, subsequent to the grant of service connection 
and after the veteran's appeal of his initial evaluation, in 
a January 2006 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of and submit 
any further evidence in his possession that pertains to the 
claim.  Thereafter, the veteran waived the 60 day waiting 
period following issuance of the January 2006 Supplemental 
Statement of the Case (SSOC), and asked that his claim be 
sent directly to the Board.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an October 2003 SOC, and 
January 2006 SSOC.  These documents provided him with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA examination reports, 
and the treatment records of the private providers identified 
by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's left epididymalgia.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
At 126.

The Board finds that the veteran's left epididymalgia does 
not more nearly approximate a rating in excess of 10 percent.  
38 C.F.R. §§ 4.3, 4.7.  During his active service, the 
veteran underwent a cystectomy for excision of two cysts from 
his left scrotum, for which he was granted service connection 
for the residuals.  The RO rated the veteran's service-
connected recurrent epididymalgia under 38 C.F.R. § 4.115b, 
Diagnostic Code 7525 (for chronic epididymo-orchitis), which, 
in turn, is rated under 38 C.F.R. § 4.115a, for urinary tract 
infection.

Section 4.115a provides that urinary tract infection which 
manifests as recurrent symptomatic infection requiring 
drainage and/or frequent hospitalization (greater than two 
times per year), and/or requiring continuous intensive 
management warrants a 30 percent evaluation.  A 10 percent 
rating is warranted when there is long-term drug therapy, one 
to two hospitalizations per year and/or requiring 
intermittent intensive management.  Id.

The March 2003 rating decision determined that the veteran's 
disability was less than 10 percent disabling and rated it as 
noncompensable.  The DRO's September 2003 Informal Conference 
Report reflects that, although the veteran's cystectomy did 
not manifest any active symptomatology as reflected in the 
rating criteria, the DRO granted a compensable evaluation of 
10 percent.  

The veteran asserts that the primary symptom of his 
cystectomy residual, pain, is not adequately captured by the 
rating criteria for urinary tract infection, and that 
therefore, he is not adequately compensated for his pain and 
the impact on his quality of life, to include the impact on 
his conjugal relations.  The Board must reject the veteran's 
assertions, and find that the preponderance of the evidence 
of record shows that he is fairly and reasonably compensated 
for his functional loss due to pain.

Treatment records of the veteran's private provider, Dr. 
Haffee, reflect that, in November 2002, the veteran presented 
with complaints of left scrotal pain since undergoing the in-
service cystectomy three years earlier, and that the pain 
increased with activity.  Dr. Haffee's examination of the 
veteran's external genitals revealed no scrotal masses and a 
positive epididymal area of tenderness.  He rendered an 
assessment of left scrotal pain, possible epididymitis versus 
other etiology, and he prescribed a regimen of antibiotics.

Dr. Haffee's December 2002 treatment note reflects that the 
veteran reported no improvement in his left scrotal pain, and 
Dr. Haffee referred the veteran for a urology consult.  The 
January 2003 urology consult report reflects that the veteran 
related he had pain prior to his surgery, and that the 
surgery did not alleviate the pain.  The veteran described 
intermittent pain, often with contact, and that scrotal 
support had been helpful.  Examination revealed no lesions, 
left testis normal, and the left epididymal head without 
induration, but with mild to moderate tenderness.

The urologist opined that the veteran's cystectomy was 
separate from his current symptoms of pain, that there were 
no pathological concerns, and that his treatment would be 
symptomatic, with scrotal support, bedrest, non-surgical 
aids, and sitz baths when aggravated.

The January 2003 VA examination report reflects that the 
examiner noted Dr. Haffee's and the urologist's records.  The 
veteran related that he was treated twice with antibiotics 
for possible epididymitis, with no noted improvement.  He 
denied any urinary frequency, urgency, hesitancy, or dysuria, 
and he also denied weak stream or urinary incontinence.  He 
related that he experienced intermittent scrotal pain 
approximately four times a week which lasted from five 
minutes to one hour.  Jogging, certain sitting positions, 
physical contact, or sexual intercourse could aggravate the 
pain.  He switched to jockey briefs for support, and that 
relieved his symptoms only slightly.  The veteran described 
his main functional impairment as the impact on his sexual 
activities.  He related that he had not missed any work due 
to his symptoms.

Physical examination revealed normal descended testicles, no 
masses on the left, and mild to moderate tenderness at the 
left epididymal head.  The examiner rendered a diagnosis of 
chronic left epididymalgia of unclear etiology, status post-
left epididymal cystectomy.

A May 2003 treatment note of Dr. Haffee reflects that he 
prescribed Naprosyn for testicle pain as needed.

The medical evidence of record shows that the veteran's left 
epididymalgia does not, and has not, manifested 
symptomatology which would more nearly approximate a rating 
higher than 10 percent for urinary tract infection.  In light 
of the absence of any evidence of urinary frequency or 
obstructed voiding, as reflected in the veteran's specific 
denial of any of those symptoms as well, the record shows 
that there is no basis for a higher rating under the criteria 
for those disorders.

The Board further notes that the competent evidence of record 
shows the veteran's symptomatology does not actually more 
nearly approximate the criteria for a 10 percent evaluation, 
as he has not required hospitalization for his disorder and 
he related having received only two regimen of antibiotic 
treatment.  The Board deems that to constitute less than 
intensive management.  Thus, the Board finds that the 
veteran's 10 percent rating is, in fact, for his chronic 
pain, and that such is adequate compensation for his 
functional impairment due to pain.

The RO also determined that the veteran's disability picture 
was not so exceptional or unusual so as to merit a referral 
for consideration of an extra-schedular rating.  The Board 
concurs.

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1) (2005);  Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  The Board may, however, determine whether a 
particular claim merits submission for an extra-schedular 
evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, 
where the RO has considered the issue of an extra-schedular 
rating and determined it inapplicable, the Board is not 
specifically precluded from affirming a RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) for an extra-schedular rating.  
Bagwell v. Brown, 9 Vet. App. at 339.

As discussed above, the claims file reflects no evidence of 
hospitalization or marked interference with employment.  The 
veteran related that he had not missed any time from work due 
to his symptoms.  Thus, the Board finds no basis on which to 
disagree with the RO determination that referral for extra-
schedular consideration is not indicated by the evidence.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's left epididymalgia more nearly 
approximates a 10 percent evaluation, and that 10 percent 
adequately compensates him for his functional impairment due 
to his pain.  38 C.F.R. §§ 4.3, 4.7, 4.115b, Diagnostic Code 
7525.  The Board further finds that the veteran's left 
epididymalgia has more nearly approximated no more than a 10 
percent evaluation throughout the entire appeal period.  
Fenderson v. West, supra.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
left epididymalgia, status post-left epididymal cystectomy, 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


